Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Donnell Hawkins, a federal prisoner, seeks to appeal the district court’s order adopting the magistrate judge’s recommendation to dismiss without prejudice his 28 U.S.C. § 2241 (2012) petition, in which he challenged the conditions of his confinement. Because Hawkins may amend his complaint to proceed under Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971), rather than § 2241, the district court’s dismissal without prejudice is not a final order and is not subject to appellate review. See Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir.1993). Accordingly, we dismiss the appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

DISMISSED.